


Exhibit 10.1




CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT


This Confidential Separation and Release Agreement (the “Agreement”) is entered
into as of February __, 2012, by G. MICHAEL BRIDGE (“Executive”) and JDA
SOFTWARE GROUP, INC. (“JDA”). This Agreement will not become effective until the
expiration of seven (7) days from the date of Executive's execution of this
Agreement.


In consideration of the promises and covenants contained in this Agreement, the
parties agree as follows:


1.
Transitional Employment and Termination.



(a)
Executive and JDA are parties to an Executive Employment Agreement, made
effective as of October 8, 2009 (the “Employment Agreement”), pursuant to which
Executive serves as the Senior Vice President and General Counsel of JDA. This
Agreement supersedes and replaces the Employment Agreement, except for the
surviving provisions (the “Surviving Provisions”) of the Employment Agreement
(including, but not limited to sections 7.5 (“Forfeiture of Severance
Benefits”), 8 (“No Conflict of Interest”), 9 (“Post-Termination
Non-Competition”), 10 (“Confidentiality and Proprietary Rights”), 11
(“Nonsolicitation”), 12 (“Injunctive Relief”), 13 (“Agreement to Arbitrate”) and
14 (“General Provisions”) which are expressly incorporated herein. For the sake
of clarity, section 7 (other than subsection 7.5) and section 15 (“Entire
Agreement”) of the Employment Agreement do not survive and are instead replaced
by the provisions of this Agreement. Executive and JDA agree that the nine (9)
month Covenant Period provided in subsection 9.2 of the Employment Agreement
(“Promise to Refrain from Competing”) shall be measured from the Termination
Date as hereafter defined.



(b)
Except as provided in subsection (c) below, Executive's last day of employment
with JDA will be the date (the “Termination Date”) which is the earlier of March
31, 2013, or the “Initial Vesting Date” (as defined in the applicable award
agreement) of Executive's 2012 award of Performance Shares under the JDA 2005
Performance Incentive Plan. From the date of this Agreement until December 31,
2012 (“Initial Transition Period”), Executive shall continue to work full time,
in the office, performing his regular duties and any other duties requested by
the Chief Executive Officer or a new General Counsel. From January 1, 2013 until
the Termination Date (“Secondary Transition Period”), Executive shall not be
required to regularly come in to the office or to work full time, but will be
available to perform various assigned tasks, answer questions and come in to the
office as necessary to perform such tasks. During the Secondary Transition
Period, Executive may engage in other paid services, provided such services do
not violate Section 9 of the Employment Agreement. Through the Termination Date,
Executive will continue to receive his present Base Salary (plus any annual
increase percentage generally given to other JDA executives in 2012), retain his
Senior Vice President title, and maintain his existing fringe benefits, subject
to the terms and conditions of the applicable benefit plan or policy. Executive
also will receive a 2012 executive cash bonus in accordance with the Company's
Executive Bonus Plan, with payment terms the same as is applicable to other JDA
executives. Upon the Termination Date, Executive will be paid all of his
accrued, unused paid time off. Effective as of the Termination Date, Executive
shall resign from all positions he holds with JDA and each subsidiary or other
entity affiliated with JDA, including all positions as an officer or director of
any such entity.



(c)
Notwithstanding the above, JDA reserves the right to relieve Executive of his
duties prior to the Termination Date, but in that event, as agreed above,
Executive shall continue to be an employee (but have no duties unless requested
by the CEO or new General Counsel), JDA shall continue to pay Executive the Base
Salary, and provide the fringe benefits, to the Termination Date, pay the 2012
executive cash bonus, settle the Executive's 2012 Performance Share award, and
provide the Severance Benefits (as defined below) on the terms set forth below,
in each case unless Executive is terminated for Cause For purposes of this
Agreement, “Cause” is defined as: (a) theft or material dishonesty relating to
the Company or its business, intentional falsification of any employment or
Company records; or improper disclosure of Company's confidential or proprietary
information; (b) Executive's conviction (including any plea of guilty or nolo
contendere) for any criminal act that materially impairs his ability to perform
his duties for Company; (c) willful misconduct or breach of fiduciary duty for
personal profit by Executive, (d) Executive's material failure to abide by the
Company's code of conduct or code of ethics policies resulting in demonstrable
injury to the Company or its reputation, or (e) a material breach of this
Agreement by Executive which is not cured within thirty (30) days of receipt by
Executive of reasonably detailed written notice from Company. In the event
Executive's employment is terminated for Cause, Executive shall be entitled to
receive only unpaid Base Salary then in effect, prorated to the date of
termination. Executive will not be entitled to receive the Severance Benefits,
described below and in the Appendix, unless JDA specifically agrees to provide





--------------------------------------------------------------------------------




severance, in writing, at the time of such termination.


2.
Consideration. The parties' agreement to Executive's transitional employment, as
described above, is the consideration for entering this Agreement. Executive
understands and agrees that the transitional employment is not required by JDA's
policies and procedures and that, but for this Agreement, JDA would not be
obligated to provide the transitional employment to Executive. Executive also
understands and agrees that JDA's obligation to provide the transitional
employment is contingent on Executive's compliance with the provisions of this
Agreement and Executive's continuing obligations under the Surviving Provisions.
Provided the (i) Executive does not revoke this Agreement as provided in Section
9 and (ii) Executive signs the Supplement to Confidential Separation Agreement
and Release attached hereto as Exhibit A (the “Supplemental Release”) on or
within twenty-one (21) days following the Termination Date, and the Supplemental
Release becomes effective within thirty (30) days following the Termination
Date, JDA agrees to provide Executive with the severance payments and benefits
in the amounts and at the times set forth in the Appendix attached hereto (the
“Severance Benefits”). Executive understands and agrees that the Severance
Benefits shall be subject to withholding of federal and state income taxes, and
any other applicable taxes and withholdings. By the execution hereof, Executive
authorizes and directs JDA to withhold and remit such amounts. Executive
understands and agrees that the Severance Benefits are not required to be paid
by JDA's policies and procedures and that, but for this Agreement, JDA would not
be obligated to provide the Severance Benefits to Executive. Executive also
understands and agrees that JDA's obligation to pay the Severance Benefits is
contingent on Executive's compliance with the provisions of this Agreement and
Executive's continuing obligations under the Surviving Provisions. By entering
this Agreement, and accepting the transitional employment, Executive represents
and warrants that he will also sign the Supplemental Release at the appropriate
time, and allow it to become effective and enforceable.



3.
Release of All Claims.



(a)
Executive, for the consideration set forth in this Agreement, hereby fully
releases and forever discharges JDA and its affiliated entities, and the
employees, agents, representatives, attorneys, officers, directors, successors
and assigns of JDA and its affiliated entities (collectively, the “Release
Parties”) from all claims related in any way to the transactions or occurrences
between them to date, to the fullest extent permitted by law, whether known or
unknown, past or present, suspected or unsuspected, of any nature whatsoever
arising out of or relating to his/her employment with JDA, including, but not
limited to, all claims based upon alleged discrimination, breach of contract or
tortious conduct, whether under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act (26 U.S.C. § 621 et seq.), the
Older Workers Benefit Protection Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, and any other federal law, state law, ordinance,
tort, contract, consitituional or other statutory claims, common law or
administrative regulation. Executive expressly waives Executive's right to
recovery of any type, including damages, in any administrative or court action,
whether state or federal, and whether brought by Executive or on Executive's
behalf, related in any way to the matters released herein. However, this general
release is not intended to bar any claims that, by statute, may not be waived,
such as Executive's right to file a charge with the National Labor Relations
Board or the Equal Employment Opportunity Commission and other similar
governement agencies, and any challenge to the validity of Executive's release
of claims under the Age Discrimination in Employment Act, as set forth in this
Agreement. Further, nothing in this Section 3(a) shall release any of the
Released Parties' obligations, covenants, and agreements under this Agreement.
This release does not apply to claims which may arise after the date when
Executive signs this Agreement.



(b)
Executive declares and represents that Executive intends this Agreement to be
complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release and Executive intends the release herein
to be final and complete.



(c)
Executive represents that, as of the date of this Agreement, he has not filed
any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against Employer or any of the other Released Parties in any court or
with any governmental agency related to the matters released in this Agreement.



(d)
Executive acknowledges and agrees that the general release in this Agreement is
an essential and material term of the Agreement, and that without such clause,
no agreement would have been reached by the Parties.



(e)
Executive acknowledges that he has been paid all wages, commissions, incentive
payments, and bonuses owed to him by Employer, to date



4.
Confidentiality and Company Property. Executive hereby reaffirms that he is
subject to those provisions of the Confidentiality Agreement dated on November
22, 2006 (“Confidentiality Agreement”), which by its terms extend beyond
termination of employment, except that to the extent this Agreement provides a
shorter post termination restrictive convenant period, the shorter period shall
apply. The reaffirmed terms include, but are not limited to, Executive's
obligation to protect





--------------------------------------------------------------------------------




and maintain the confidentiality of JDA's Confidential Information,as defined
therein, during employment and perpetually after the date of Executive's
termination. Executive also hereby represents that as required by the
Confidentiality Agreement and JDA's Personnel Policies and Procedures, he has
returned to JDA, or will return prior to the Termination Date, or upon JDA's
request at any time prior to the Termination Date, all JDA property including,
but not limited to, books, manuals, samples, software, hardware, and any items
developed by Executive pursuant to his employment with JDA.


5.
Written Consent Regarding Restrictive Covenants.  The parties agree Executive
may engage in activities that would otherwise violate the provisions of Sections
9 of the Employment Agreement, if Executive first obtains specific written
permission to do so from the CEO of JDA.



6.
Bar. Executive acknowledges that Executive may discover facts or law different
from, or in addition to, the facts or law that Executive knows or believes to be
true with respect to the claims released in this Agreement and agrees,
nonetheless, that this Agreement and the release contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of them. It is the intention of the parties that this
Agreement shall be effective as a bar to each and every claim or liability
herein released, and in furtherance of this intention, the parties expressly
agree and consent that this Agreement shall be given full force and effect
according to each and all of its terms and provisions, including those relating
to unknown and unsuspected claims or liabilities.



7.
Denial of Liability. It is expressly understood and agreed that neither the
consideration furnished by either party, nor this Agreement, shall be construed
as an admission of any wrongful conduct or violation of any law by either party.
Each party expressly denies any wrongful conduct or violation of law and also
expressly denies any liability to the other.



8.
Confidential Agreement. Executive covenants and agrees to keep the terms, amount
and fact of this Agreement strictly confidential, and that he will not disclose
any information concerning this Agreement to anyone, including, but not limited
to, present or prospective employees of JDA, other than the Chief Executive
Officer and Senior Vice President of Human Resources, and other than in
confidence to his spouse, legal counsel or tax advisors, unless compelled to do
so by court order or other lawful authority.



9.
Consideration Period. Executive understands and agrees that he has been given a
period of twenty-one (21) days within which to consider this Agreement before
signing it, that he is advised to consult with an attorney of his choice before
signing this Agreement, and that JDA delivered the Agreement to him on March 2,
2012.    Initial: GMB



Revocation Period. The parties agree that for a period not to exceed seven (7)
calendar days following his execution of this Agreement, Executive may revoke
this Agreement in the manner set forth in this paragraph. Such a revocation must
be in writing, addressed to Attn: Senior Vice President, Human Resources, JDA
Software Group, Inc., 14400 North 87th Street, Scottsdale, Arizona 85260-3649,
and received by the end of the day which is seven (7) calendar days after
Executive's execution of this Agreement. The parties further agree that this
Agreement shall not become effective or enforceable until the revocation period
has expired.
Initial: GMB


10.
Preserved Rights. This Agreement does not waive or release any rights or claims
that Executive may have under the Age Discrimination in Employment Act that
arise after the execution of this Agreement. In addition, this Agreement does
not prohibit Executive from challenging the validity of this Agreement's waiver
and release of claims under the Age Discrimination in Employment Act of 1967, as
amended.



11.
Complete Agreement. Except as expressly provided herein, this Agreement, the
Appendix and the Confidentiality Agreement dated November 22, 2006, constitutes
the entire and exclusive agreement between the parties and supersedes any and
all prior or contemporaneous agreements, promises, representations, negotiations
or understandings of the parties, whether written or oral. For the avoidance of
doubt, the surviving provisions of the Employment Agreement, as specified in
Paragraph 1(a), above, are part of the entire Agreement and remain in full force
and effect.



12.
Modifications. No modification of, or amendment to, this Agreement, or any
waiver of any rights or obligations under this Agreement, shall be effective
unless the amendment, modification or waiver is in writing and signed by the
party against whom enforcement of the waiver is sought.



13.
Choice of Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Arizona, without regard to principles of conflicts
of law of Arizona or any other state.









--------------------------------------------------------------------------------




14.
Binding Agreement. This Agreement shall be binding upon and inure to the benefit
of the parties and their heirs, administrators, executors, successors and
assigns.



15.
Severability. The various provisions and sub‑provisions of this Agreement are
severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Agreement.



16.
Repayment of Consideration. JDA enters into this Agreement in reliance upon the
Release of All Claims given by Executive in Section 3 above. In the event that
Executive brings any claims or proceedings, (whether statutory or otherwise),
relating to employment with JDA or any affiliate, or the termination thereof,
against JDA, any affiliate, its or their employees, officers or shareholders,
other than an age discrimination claim under the Age Discrimination in
Employment Act, Executive agrees to repay to JDA on demand and in full the
payment received pursuant to Section 2 above to the fullest extent permitted by
law. To the extent, JDA cannot obtain from Executive the immediate repayment of
the sum received pursuant to Section 2 above, the sum shall be recoverable as a
debt, together with all costs, including legal costs, incurred by JDA in
recovering the sum and/or in relation to any claims or proceedings so brought by
Executive, and together with interest thereon for the period commencing on the
date the sum was paid to Executive and ending on the date JDA receives repayment
of such monies in full, such interest to be calculated at the prevailing Prime
Rate published in the Wall Street Journal on the date the said sum was paid to
Executive.



17.
Rehire of Terminated Executive. If Company decides to rehire Executive within
the time period equal to or less than the number of weeks represented by the
amount of severance received, Executive agrees to repay a pro-rata portion of
all cash consideration that he received in exchange for this Agreement. 

18.
Nondisparagement. Executive agrees that he will not make any statements, written
or verbal, or cause or encourage others to make any statements, written or
verbal, that defame, disparage or in any way criticize the personal or business
reputation, practices or conduct of JDA, or its officers, directors or
employees. Likewise, JDA will instruct its officers and directors that they must
not make any statements written or verbal, that defame, disparage or in any way
criticize the personal or business reputation, practices or conduct of
Executive.



19.
Acknowledgement. By executing this Agreement, Executive expressly represents
that he has carefully read this Agreement in its entirety, that he has had an
opportunity to discuss the provisions of this Agreement with an attorney before
signing it, that he understands and agrees to all of the Agreement's provisions,
and that he has executed the Agreement knowingly, voluntarily, and without
duress, compulsion or undue influence.

Initial: GMB


HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT, THE UNDERSIGNED HEREBY EXECUTE THIS
AGREEMENT ON THE DATES SET FORTH BELOW.


EMPLOYEE


DATE:     3/2/2012_____________________        /s/ G. Michael
Bridge__________________




JDA SOFTWARE, INC.


DATE:    3/2/2012_____________________        By /s/ Hamish
Brewer________________________
Hamish Brewer


Its Chief Executive Officer






--------------------------------------------------------------------------------








APPENDIX
TO CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT
WITH G. MICHAEL BRIDGE




Severance Benefits


Cash Severance Benefits


•
12 months of Executive's Base Salary in the amount of $270,400 (plus any annual
increase percentage, as defined in the Company's budget, that is applied
generally to other JDA executives in 2012), payable in a lump sum on the 45th
day following the Termination Date.

•
One Year's Bonus in the amount of $250,000, payable on the 45th day following
the Termination Date.

•
Payment in lieu of 60-day notice period, at Executive's pro rata Base Salary
rate, payable 45 days following the Termination Date



Equity Awards


•
Acceleration of vesting on the Termination Date of all of Executive's
“earned-but unvested Equity Awards,” as defined in Section 7.2 of the Employment
Agreement, under award agreements evidencing Performance Share awards granted to
Executive under the JDA 2005 Performance Incentive Plan in 2010, 2011 and 2012.

•
All of Executive's stock options that have not otherwise terminated shall be
exercisable until the earlier of October 19, 2013 or the expiration of the
option's term.



Other


•
In the event that Executive timely elects to obtain continued group health
insurance coverage for himself and his family under COBRA following termination
of employment, and is and remains eligible for such coverage, JDA will pay the
premiums for such coverage through the earlier of: (i) the date that is eighteen
(18) months following the Termination Date, or (ii) the first date on which
Executive becomes eligible for other group health insurance coverage pursuant to
Executive's subsequent employment.







--------------------------------------------------------------------------------




EXHIBIT A


SUPPLEMENT TO CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE


This Supplement to Confidential Separation and Release Agreement (the
“Supplemental Release”) is entered into by G. MICHAEL BRIDGE (“Executive”) and
JDA SOFTWARE GROUP, INC. (“JDA”) and amends the Confidential Separation and
Release Agreement (the “Agreement”) by extending the promises of each and every
section and subsection, including the Appendix and the Confidentiality Agreement
dated November 22, 2006, and except Sections 9 (Consideration Period), 10
(Revocation Period) and 11 (Preserved Rights), of the Agreement, through the
Termination Date.


This Supplemental Release is intended to satisfy the Older Workers' Benefit
Protection Act, 29 U.S.C. Section 626(f). Executive is advised to consult with
an attorney before executing this Supplemental Release.


Consideration Period. Executive understands and agrees that he has been given a
period of twenty-one (21) days within which to consider this Supplemental
Release before signing it, that JDA advised him to review the Supplemental
Release and the Agreement with counsel of his choice before signing it, and that
JDA delivered the Supplement Release to him on February __, 2012.    


Initial: _______


Revocation Period. The parties agree that for a period not to exceed seven (7)
calendar days following his execution of this Supplemental Release, Executive
may revoke this Supplemental Release in the manner set forth in this paragraph.
Such a revocation must be in writing, addressed to Human Resources, JDA Software
Group, Inc., 14400 North 87th Street, Scottsdale, Arizona 85260-3649, and
received by the end of the day which is seven (7) calendar days after
Executive's execution of this Supplemental Release. The parties further agree
that this Supplemental Release shall not become effective or enforceable until
the revocation period has expired. If Executive does not revoke his acceptance
on or before that date, his acceptance of this Supplemental Release shall become
binding and enforceable on the eighth day (“Effective Date of the Supplemental
Release”) and the Severance Benefits described in paragraph 2 of the Agreement,
and Appendix, to which this agreement is a Supplemental Release shall then
become due and payable.


Preserved Rights. This Supplemental Release does not waive or release any rights
or claims that Executive may have under the Age Discrimination in Employment Act
that arise after the execution of this Supplemental Release. In addition, this
Supplemental Release does not prohibit Executive from challenging the validity
of the waiver and release of claims under the Age Discrimination in Employment
Act of 1967, as amended, as provided by this Supplemental Release.
Initial: _______


Entire Agreement; Modification. This Supplemental Release, and the surviving
provisions of the Agreement, is intended to be the entire agreement between the
parties and supersedes and cancels any and all other and prior agreements,
written or oral, between the parties regarding this subject matter. It is agreed
that there are no collateral agreements or representations, written or oral,
regarding the terms and conditions of Employee's separation from employment with
JDA and the settlement of all claims between the parties other than those set
forth in this Supplemental Release. This Supplemental Release may be amended
only by a written instrument executed by all parties hereto.


HAVING READ AND UNDERSTOOD THE AGREEMENT AND THIS SUPPLEMENTAL RELEASE,
CONSULTED COUNSEL OR VOLUNTARILY ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD
SUFFICIENT TIME TO CONSIDER WHETHER TO ENTER INTO THIS SUPPLEMENTAL RELEASE, THE
UNDERSIGNED HEREBY EXECUTE THIS SUPPLEMENTAL RELEASE ON THE DATES SET FORTH
BELOW.


EMPLOYEE


DATE:    
_____________________            ________________________________                        




JDA SOFTWARE, INC.


DATE:    _____________________            By _____________________________
                        
Its _____________________________        


